

115 HRES 64 IH: Recognizing the roles and contributions of America’s Certified Registered Nurse Anesthetists (CRNAs) and their role in providing quality healthcare for the public.
U.S. House of Representatives
2017-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 64IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Ms. Schakowsky (for herself, Mr. Graves of Missouri, and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the roles and contributions of America’s Certified Registered Nurse Anesthetists
			 (CRNAs) and their role in providing quality healthcare for the public.
	
 Whereas Certified Registered Nurse Anesthetists (CRNAs) are essential to America’s healthcare system, providing high-quality, cost-effective anesthesia care for more than 150 years;
 Whereas CRNAs safely administer approximately 43 million anesthetics to patients each year; Whereas CRNAs are the primary providers of anesthesia care in rural America, enabling healthcare facilities in these medically underserved areas to offer obstetrical, surgical, trauma stabilization, and pain management services;
 Whereas CRNAs practice in every setting in which anesthesia is delivered, including traditional hospital surgical suites and obstetrical delivery rooms; the offices of dentists, podiatrists, ophthalmologists, and plastic surgeons; ambulatory surgical centers; and U.S. Military and Public Health Services and Veterans Administration medical facilities;
 Whereas nurse anesthetists first provided anesthesia to wounded soldiers during the American Civil War and have been the main provider of anesthesia care to U.S. military personnel on the front lines since World War I, including all current U.S. military actions around the globe; and
 Whereas the purpose of National CRNA Week, held January 22, 2017, through January 28, 2017, is to raise public awareness of and celebrate the Nation’s more than 50,000 Certified Registered Nurse Anesthetists and student registered nurse anesthetists: Now, therefore, be it
	
 That the House of Representatives thanks and promotes the profession of Certified Registered Nurse Anesthetists (CRNAs) by encouraging patients, hospital administrators, healthcare professionals, policymakers, and others to become more familiar with the CRNA credential and the exceptional advanced practice registered nurses who have earned it by participating in National CRNA Week.
		